Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 1 of 20 PageID #: 17422
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 2 of 20 PageID #: 17423
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 3 of 20 PageID #: 17424
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 4 of 20 PageID #: 17425
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 5 of 20 PageID #: 17426
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 6 of 20 PageID #: 17427
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 7 of 20 PageID #: 17428
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 8 of 20 PageID #: 17429
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 9 of 20 PageID #: 17430
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 10 of 20 PageID #: 17431
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 11 of 20 PageID #: 17432
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 12 of 20 PageID #: 17433
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 13 of 20 PageID #: 17434
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 14 of 20 PageID #: 17435
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 15 of 20 PageID #: 17436
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 16 of 20 PageID #: 17437
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 17 of 20 PageID #: 17438
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 18 of 20 PageID #: 17439




                  •




                  •




                  •



                  •
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 19 of 20 PageID #: 17440




                  •




                  •




                  •




                  •
                  •
                  •
                  •
                  •
                  •
                  •
Case 1:18-cr-00204-NGG-VMS Document 966 Filed 10/27/20 Page 20 of 20 PageID #: 17441
